NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0402n.06

                                            No. 18-2341


                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 VENESSA MEIRS, Personal                          )                                   FILED
 Representative of the Estate of Scott Meirs,     )                              Jul 13, 2020
                                                  )                         DEBORAH S. HUNT, Clerk
         Plaintiff-Appellant,                     )
                                                  )
 v.                                               )     ON APPEAL FROM THE UNITED
                                                  )     STATES DISTRICT COURT FOR THE
 OTTAWA COUNTY, et al., and                       )     WESTERN DISTRICT OF MICHIGAN
 CORRECT CARE SOLUTIONS, LLC,                     )
                                                  )
         Defendants-Appellees.                    )


BEFORE:        DAUGHTREY, KETHLEDGE, and THAPAR, Circuit Judges.

       MARTHA CRAIG DAUGHTREY, Circuit Judge. Plaintiff Venessa Meirs brought this

civil rights action under 42 U.S.C. § 1983 after her husband, Scott Meirs, committed suicide while

detained in the Ottawa County (Michigan) jail. The complaint alleged that he received

constitutionally inadequate medical treatment from three Ottawa County deputies and the jail’s

medical provider, Correct Care Solutions (CCS). The district court granted summary judgment to

Ottawa County and CSS, based on Monell v. Department of Social Services of the City of New

York, 436 U.S. 658 (1978), and the case proceeded to trial against the deputies. Following a verdict

in favor of the defendants, Venessa Meirs appeals the district court’s grant of summary judgment

and several decisions of the district court made during trial, including a challenge to jury selection

and various evidentiary rulings. For the reasons that follow, we affirm.
No. 18-2341, Meirs v. Ottawa County


             I.      FACTUAL AND PROCEDURAL BACKGROUND

        On August 4, 2013, Scott Meirs was arrested for entering a neighbor’s house and stealing

pills. He was brought to the local jail, screened by a booking officer, cleared for the general

population, and put in a cell with a medical referral. The next morning, Rachel Lindemulder, a

nurse employed by CCS, saw Scott for a routine health assessment. During that assessment, Scott

told the nurse that his current medications included methadone and gabapentin, a drug known to

treat pain associated with neuropathy. Scott denied any history of mental health issues, substance

abuse, or suicidal ideation. Although he had indicated during a previous jail stay that he was

suicidal and addicted to heroin, nurses generally did not check into the inmates’ medical history

until the full intake examination that would occur up to 14 days later. Because of Scott’s

methadone use—and the jail’s policy against distributing methadone to inmates—the nurse placed

him into a withdrawal program. In accordance with CCS policy, she called Scott’s pharmacy to

confirm his prescriptions and learned that he had not picked up medication there since the prior

year. She then faxed her supervising physician to inquire about restarting Scott on Gabapentin

and something to replace the methadone for pain relief.

        Nursing staff checked Scott three times a day for withdrawal symptoms. Two days later

nurse Megan Vink cleared him for the general jail population and placed him into the M-Pod. That

night, Scott filled out a jail kite1 claiming that he called for medical assistance and that the deputy

declined the request. Scott did not select the form’s option to have that kite sent to medical

personnel, however, so the medical staff never saw it.




1
 A “kite” is a form that allows inmates to communicate and get information about “just about anything,” including
court dates, visitors, lawyers’ information, requests, complaints, or medical assistance.

                                                      -2-
No. 18-2341, Meirs v. Ottawa County


       The next morning, nurse Mindy Navis saw Scott for complaints of abdominal pain. She

determined that immediate treatment was unnecessary but requested that a doctor evaluate Scott

the next day. Upon return to the M-Pod, Scott acted in an agitated manner, displayed a “negative

attitude,” and complained to other inmates about his medication. He also submitted a medical kite

stating, “I have requested 4x to up my [Neurontin] from 400 mg to 1500 mg. Also antidepressant

Valaxin 75 mg. VA Dr. ordered. Ultram for pain.” It is unclear when he filled out the kite,

however, as the jail collects kites only once a day in the morning.

       During free time, Scott confessed to several other inmates that he planned to kill himself.

Although it is clear that Scott asked when inmates were to receive razors, apparently intending to

cut himself, it is less clear whether he indicated that he would commit suicide “the first chance he

got.” Next, Scott approached the officers’ control room and peered in, putting his face up to the

glass and cursing at the officers. When Scott failed to comply with an order to back away, deputy

Eugene Murin directed Scott to return to his cell for early lockdown.

       After Scott was locked in his cell, at about 9:00 p.m., deputy Linda Cashman went to the

M-Pod to conduct her rounds. She noticed that Scott had left his washed socks and underwear in

the common area, so she took them to his cell and placed them on his desk. At that time, Scott

appeared to be asleep, under the covers and facing the wall. When she exited the cell, four other

inmates, including Robert Dalman, approached her to relay Scott’s earlier suicide threat.

       It is unclear exactly what Dalman conveyed to Cashman but, at a minimum, he told her

that Scott was inquiring about when the inmates received razors and saying that he intended to kill

himself.   She asked the inmates if they’d be willing to fill out a statement reporting this

information, and they indicated that they would. When Cashman returned to Scott’s cell and

opened it, Scott rolled over to face her and asked if the inmates were locked down for the rest of



                                                -3-
No. 18-2341, Meirs v. Ottawa County


the evening. Cashman told Scott that he was on lock down for another hour because of his earlier

infraction and that she had put his washed items in his room. He thanked her, then rolled over to

face the wall. Cashman later reported that she also asked Scott, “What’s the deal?”—hoping that

he would confide in her. She did not ask him directly if he intended to commit suicide, fearing it

would prompt him to change his plan and injure himself sooner than he intended. Cashman

decided that the threat was not imminent because inmates receive razors only on Sundays and

Wednesdays, the earliest of which was three days away. She also recalled learning that if someone

who is suicidal has a plan, they usually stick to that plan.

        Cashman returned to the control room and shared the information on Scott’s suicide threat

with deputies Murin and Joseph Dirette. They agreed with her assessment that it was best to leave

Scott in his own cell for the night. Cashman then pulled the forms for inmates to document their

statements, started a report, but then got called away to go to booking for another task. No

additional follow-up occurred that evening, other than the standard rounds of cell-checks

conducted every 55- 60 minutes.

        At about 1:44 a.m., Dirette was making his rounds and discovered Scott hanging by his

bedsheet from a shelf in his cell. He called for assistance from all other officers, entered Scott’s

cell, released him, and administered CPR. CPR protocols were continued until emergency medical

personnel arrived and transported Scott to the hospital. At the hospital, Scott was placed on life

support, but his family made the decision to remove him from life support four days later, leading

to his death.

        Jail officials then called on Detective Kreg Brace and requested a “death investigation” to

“rule out foul play.” Brace conducted a series of interviews with jail personnel, inmates, and

healthcare workers. He ultimately confirmed that Scott’s death was a suicide.



                                                 -4-
No. 18-2341, Meirs v. Ottawa County


       Two years later, plaintiff Venessa Meirs, as representative of Scott Meirs’s estate, filed suit

under 42 U.S.C. § 1983 alleging deprivation of her husband’s rights under the Fifth and Fourteenth

Amendments. She alleged that the actions of the defendants—Ottawa County, CCS, Cashman,

Dirette, Murin, Navis, and Lindemulder—constituted deliberate indifference to Scott’s known,

serious medical needs and argued that Monell liability should apply to Ottawa County and CCS.

Ottawa County moved for summary judgment on all claims against it and the deputies. CCS

moved for summary judgment on claims against the company and the nurses it employed.

Ultimately, the district court granted summary judgment in favor of CCS, the County, and nurses

Navis and Lindemulder. It concluded that there were genuine issues of material fact that precluded

summary judgment for deputies Cashman, Murin, and Dirette. The plaintiff’s case against the

deputies proceeded to trial. In advance of trial, both sides filed motions in limine to exclude certain

evidence. Of note, the defendants moved to exclude (1) “any allegations about any alleged

deficiencies” in the policies or procedures of the jail; (2) comments or questions regarding the

alleged statements made by inmates; and (3) the jail kite in which Scott complained that the “bald”

officer refused to assist with his medical needs. The plaintiff sought to exclude, among other

things, information regarding the felony conviction of one of the inmates who spoke with Cashman

about the threat of suicide.

       The district court ruled that the parties were precluded from introducing evidence on the

deficiencies of the dismissed parties’ policies and procedures but reserved a ruling regarding

testimony on “whether the remaining Defendants followed jail policy.” The district court denied

the request to preclude introduction of evidence regarding the felony conviction of inmate Dalman

but limited such evidence to “the mere fact of conviction—without further substance likely to




                                                 -5-
No. 18-2341, Meirs v. Ottawa County


prejudice the jury.” The court further granted the motion to exclude the investigative report that

included the inmates’ statements and reserved ruling on the admission of the jail kite.

       The entire jury venire included four African Americans but only two were involved in the

voir dire, and the defense excused both of them peremptorily. The plaintiff challenged the second

strike under Batson v. Kentucky, 476 U.S. 79 (1986). The district court conducted a Batson hearing

but ultimately overruled the challenge.

       In the end, the jury concluded that none of the defendants should be held liable for violation

of Scott’s constitutional rights, and the district court entered judgment in their favor. The plaintiff

now appeals that judgment.

                                          II. DISCUSSION

 A. Deliberate Indifference

       “To state a claim under 42 U.S.C. § 1983, a plaintiff must set forth facts that, when

construed favorably, establish (1) the deprivation of a right secured by the Constitution or laws of

the United States (2) caused by a person acting under the color of state law.” Sigley v. City of

Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006) (citations omitted). Under the Fourteenth

Amendment, “pretrial detainees have a right to adequate medical treatment that is analogous to the

Eighth Amendment rights of prisoners.” Watkins v. City of Battle Creek, 273 F.3d 682, 685–86

(6th Cir. 2001) (citing City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)). Establishing

a violation of this right requires a showing “that the defendants acted with ‘deliberate indifference

to serious medical needs,’” id. at 686 (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)), including

psychological needs. Perez v. Oakland Cty., 466 F.3d 416, 423 (6th Cir. 2006) (citing Estelle, 429

U.S. at 103-4). A pre-trial detainee’s suicidal tendencies can constitute “serious medical needs,”

and “[k]nowledge of the asserted serious needs or of circumstances clearly indicating the existence


                                                 -6-
No. 18-2341, Meirs v. Ottawa County


of [those tendencies] is essential to a finding of deliberate indifference.” Horn ex rel. Parks v.

Madison Cty. Fiscal Court, 22 F.3d 653, 660 (6th Cir. 1994) (citations omitted).

        A finding of deliberate indifference has both subjective and objective components. Farmer

v. Brennan, 511 U.S. 825, 834 (1994). The objective element looks to whether the medical need

is “sufficiently serious” and is satisfied by evidence that a prisoner exhibited suicidal tendencies.

Comstock v. McCrary, 273 F.3d 693, 704 (6th Cir. 2001) (citing Farmer, 511 U.S. at 834). “To

satisfy the subjective component, the plaintiff must allege facts that, if true, would show that the

[defendant] subjectively perceived facts from which to infer substantial risk to the prisoner, that

he did in fact draw the inference, and that he then disregarded that risk.” Id. at 703 (citing Farmer,

511 U.S. at 837). “[A]n official's failure to alleviate a significant risk that he should have perceived

but did not” is insufficient to be condemned as a constitutional violation. Farmer, 511 U.S. at 838.

  B. Summary Judgment in Favor of Defendants Ottawa County and CCS.

     We review a district court’s summary judgment rulings de novo and must view all facts in the

light most favorable to the non-moving party. Hartman v. Thompson, 931 F.3d 471, 478 (6th Cir.

2019) (citing Brumley v. United Parcel Serv., Inc., 909 F.3d 834, 839 (6th Cir. 2018)). Summary

judgment is proper only when “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The burden of proving that there

is no genuine issue of material fact is generally on the moving party, but “that burden may be

discharged by ‘showing . . . that there is an absence of evidence to support the nonmoving party's

case.’” Bennett v. City of Eastpointe, 410 F.3d 810, 819 (6th Cir. 2005) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986)).

        Local governing bodies, like municipalities and counties, may be sued for constitutional

violations that are the result of “a policy statement, ordinance, regulation, or decision officially


                                                  -7-
No. 18-2341, Meirs v. Ottawa County


adopted and promulgated by that body's officers.” Monell, 436 U.S. at 690. “Although the

touchstone of the § 1983 action against a government body is an allegation that official policy is

responsible” for the constitutional violation, plaintiffs also may sue governments “for

constitutional deprivations visited pursuant to governmental ‘custom’ even though such a custom

has not received formal approval through the body's official decisionmaking channels.” Id. at 690–

91. A local governing body may not, however, be sued simply because they employed an officer

who committed a constitutional tort. Id. at 691. Municipal liability further requires an “affirmative

link between the policy and the particular constitutional violation alleged.” Oklahoma City v.

Tuttle, 471 U.S. 808, 823 (1985).

       On appeal, the plaintiff argues that the district court erred in granting summary judgment

in favor of Ottawa County. She relies on what could be considered two separate approaches to

liability under Monell.      She points first to tolerance, acquiescence, or ratification of

unconstitutional conduct by officials with final decision-making authority. See Doe v. Claiborne

Cty. ex rel Claiborne Cty. Bd. of Educ., 103 F.3d 495, 511 (6th Cir. 1996) (citing Bellamy v.

Bradley, 729 F.2d 416 (6th Cir. 1984); Feliciano v. City of Cleveland, 988 F.2d 649, 655 (6th Cir.

1993)). Second, she argues that inadequate training of employees ultimately caused the

constitutional wrong. See City of Canton v. Harris, 489 U.S. 378, 387 (1989).

       Part of the challenge is to the cell checks that were allegedly inadequate because they

occurred only “every 55-60 minutes, not staggered, and took a total of less than 2 minutes, with

less than one second walking by Scott’s cell without actually looking in or even slowing down.”

An expert offered by the plaintiff testified that the standard in many jails is “flesh and movement,”

meaning that officers must see a body part and movement of the inmate to satisfy the purposes of

the checks, i.e., security and inmate welfare. In general, according to the expert, officers should



                                                -8-
No. 18-2341, Meirs v. Ottawa County


perform cell checks every 30, 45, or 60 minutes for the general population, but every 15 minutes

for cells where inmates are on suicide watch. The expert described a “best practice” as staggering

cell checks by five or ten minutes so that inmates cannot time the checks and predict when they

will occur, in order to time action in between checks. The plaintiff does not contend that the actual

cell-check policy was inadequate but argues, instead, that the County acquiesced to a practice of

insufficient cell checks. But, depositions of the deputies revealed that the County trained the

deputies on the importance of staggering cell checks and demonstrated proper cell checks to

deputies through the shadowing of a supervisor. Moreover, the record shows that officers

staggered cell checks by two-to-five minutes on the night in question, conducting cell checks

between 56 and 60 minutes apart. As for the quality of the cell checks, the plaintiff’s expert

testified that although some of the cell checks done that night were appropriate, many were too

short and insufficient in quality.

       The plaintiff contends that because the allegedly inadequate cell checks were

“subsequently condoned by Captain Steve Baar ” and that because Baar testified that “one-second,

non-staggered cell checks” were sufficient, we should find that the County ratified the behavior

that led to Scott’s suicide. Here, however, there is no evidence that Baar’s ratification of

inadequate cell checks was part of a persistent pattern. Officers were aware of the need to stagger

their cell checks and were able to recount the requirements of an adequate check. As a result, the

plaintiff has not made a showing that there was a pattern of inadequate cell checks in the past.

       Imposing liability on the County also requires demonstration of a link between the

ratification of the policies and the suicide. See Bennett, 410 F.3d at 819. In arguing that the suicide

was a result of the inadequate cell checks, the plaintiff relies upon the amount of time it took Scott

to write “three substantive letters . . . and fashion a noose when he should have been sleeping.”



                                                 -9-
No. 18-2341, Meirs v. Ottawa County


But, she has offered no evidence to establish when the notes were written or how long it took to

fashion the noose, and there is no evidence that the approach taken led to the failure to notice any

activity taken by Scott that would have indicated he was at risk.

        The plaintiff also attacks the district court’s failure to address her argument that the

County’s booking and intake processes at the jail were “woefully inadequate to ensure the safety

and health of inmates.” But she provides no actual evidence to support this position in her brief.

At the district court level, this argument relied on the arresting and booking officers’ failure to

follow the County’s intake policy. However, an officer’s failure to follow reasonable policies laid

out by the County does not support an argument for liability for the County, particularly where

there is no evidence of a pattern of the policies leading to suicides by other inmates. Perez,

466 F.3d at 432 (holding that such arguments “further suggest a lack of a link between County

policy and [the inmate’s] suicide”).

        The plaintiff next argues that the ratification of unconstitutional conduct can be shown by

a county’s failure to discipline officers, or by its lack of a serious investigation into the reported

conduct. Marchese v. Lucas, 758 F.2d 181, 182 (6th Cir. 1985). She alleges that although the

County conducted a post-incident investigation, it was grossly inadequate and a “sham.”

        The jail’s written procedures require a psychological autopsy, a clinical mortality review,

and an administrative review in the case of an inmate’s death.2 The County conducted neither the

autopsy nor the mortality review in this case and, further, Baar was unfamiliar with what those

procedures were. The only investigation conducted was by Brace, the investigator hired by the

County to do a “death investigation.” Brace declared the intent of the investigation was to “rule

out foul play,” and collect documentation with the intention of presenting it to attorneys for


2
  These procedures are outlined by Correctional Healthcare Companies, the organization contracted to provide the
jail’s mental health services.

                                                     -10-
No. 18-2341, Meirs v. Ottawa County


depositions and for “everybody’s wellbeing.” In fact, in his investigative interviews, Brace

expressed the purpose of the investigation was to “combat[ ] against the possibility of [ ] getting

sued” and prepare for a lawsuit. Brace also testified that he was not trained in suicide-prevention

practices and was not investigating whether the deputies responded appropriately, whether Scott’s

suicide could have been prevented, or whether any policies or practices should be changed to

prevent similar incidents in the future. Ultimately, the investigation did not produce any type of

written report or analysis, just a compilation of interviews conducted. Thus, Baar testified that as

a result of the investigation, the only change the jail made was to remove shelves from the cells in

M-pod.

         We have held in prior cases that the failure to investigate an incident can be evidence of

deliberate indifference. See, e.g., Marchese, 758 F.2d at 184 (stating that the failure to investigate

“served to confirm the existence of an unstated ‘policy’ of toleration of illegal brutality toward any

county prisoner who had threatened the life of a sheriff's deputy”); Leach v. Shelby Cty. Sheriff,

891 F.2d 1241, 1248 (6th Cir. 1989) (holding that the sheriff’s failure to investigate mistreatment

and punish those involved “ratified the unconstitutional acts”). However, neither Marchese nor

Leach provide the precedential support the plaintiff seeks to attribute to them. In Marchese, the

sheriff’s deliberate indifference was established by the failure to conduct an investigation after the

district court ordered one.     Marchese, 758 F.2d at 184.        In Leach, there was a record of

approximately 14 other instances of similar abuse in a two-year period. Leach, 891 F. 2d at 1247.

By contrast, a single instance of a failure to investigate, as alleged here, is insufficient to “infer a

policy of deliberate indifference.” Thomas v. City of Chattanooga, 398 F.3d 426, 433 (6th Cir.

2005).




                                                 -11-
No. 18-2341, Meirs v. Ottawa County


       In an effort to establish a pattern of indifference to unconstitutional conduct, the plaintiff

points out that another suicide occurred on September 13, 2013, just 35 days after Scott’s suicide

in the same cell block that Scott was located in, also committed by the inmate hanging himself

with a sheet from the shelf in his cell. A similar situation after the fact, however, does not create

a pattern to show that the County was on notice at the time of the event in question. Although

there were two earlier suicides at the jail, the record contains no indication whether there were

sufficient investigations conducted after those incidents occurred.

       Because in this case it was not the investigation itself that allegedly deprived Scott of

constitutional rights, showing a stronger pattern of behavior is required. See Thomas, 398 F.3d at

433. The plaintiff has not shown that the failure to conduct a more comprehensive investigation

in this case was indicative of a pattern of conduct by the County and that the pattern was the cause

of the suicide. Id. There is no evidence that the failure to conduct adequate investigations in

connection with the 2004 and 2007 suicides resulted in the plaintiff’s harm, and therefore her

failure-to-investigate argument is without merit.

       Nor can the plaintiff establish county liability under City of Canton’s failure-to-train

theory. To succeed on such a theory, a plaintiff “must prove . . . that the training program at issue

is inadequate to the tasks that officers must perform; that the inadequacy is the result

of … deliberate indifference; and that the inadequacy is ‘closely related to’ or ‘actually caused’

the plaintiff's injury.” Russo v. City of Cincinnati, 953 F.2d 1036, 1046 (6th Cir. 1992) (quoting

Hill v. McIntyre, 884 F.2d 271, 275 (6th Cir. 1989)); City of Canton, 489 U.S. at 390-91. In other

words, a county can be held liable for lack of appropriate training of its deputies when “in light of

the duties assigned to specific officers or employees[,] the need for more or different training is so

obvious, and the inadequacy so likely to result in the violation of constitutional rights, that the



                                                -12-
No. 18-2341, Meirs v. Ottawa County


policymakers of the city can reasonably be said to have been deliberately indifferent to the need.”

Id. at 389.

         Here, the plaintiff does not contend that the training itself was inadequate or inaccurate.

Instead, she argues that staff did not retain the information contained in the training modules,

rendering the training “essentially useless.” Because there were no inquiries into whether the

officers needed additional training or complied with the training that they were provided, it is

irrelevant, the plaintiff argues, that the training content itself was valid. Several of the officers

admitted to having little-to-no memory of the suicide-prevention-training materials, either because

they might have been “skimmed through,” because the training lasted about two hours once a year,

or simply because of an inability to remember details. In fact, the three officers questioned all

claim to recall learning incorrect information, that if an inmate “ha[s] a plan, they very seldomly

veer off their plan.”

         Without question, it is insufficient for a governing body simply to offer training on the

topic. To hold otherwise would allow a county to “shield itself from liability for failure to train its

police officers in a given area simply by offering a course nominally covering the subject,

regardless of how substandard the content and quality of that training is.” Russo, 953 F.2d at 1047

(reversing a grant of summary judgment to the city where certain required procedures were

completely absent from the training). Here, not only were the training materials submitted into

evidence and approved by the plaintiff’s expert, but, despite the deputies’ failure to remember

certain details of the training, it appears they retained important information.3 There was no



3
 For example, Cashman testified that she had been trained that prisoners who expressed an intent to kill themselves
should not be isolated, to engage in conversation with a suicidal inmate, and that an inmate’s denial of suicide risk
does not remove the need to act. Cashman and Baar’s testimony further established that through Cashman’s training,
she understood that if she had taken action, protocol would require the inmate to be placed in a different cell without
sheets or other items and possibly be given a “suicide smock.” But, such protocol, if unwarranted, could be considered
punishment under these circumstances.

                                                        -13-
No. 18-2341, Meirs v. Ottawa County


indication of similar issues that would have put the County on notice of the need for alternative or

additional training. To the contrary, the County circulated an updated memo on procedures

concerning suicidal inmates in June 2013, just two months before Scott’s suicide.

       As we explained in Hays v. Jefferson City, “a negligent failure to adequately supervise,

train or control” is insufficient to establish a defendant’s deliberate indifference. 668 F.2d 869,

873 (6th Cir. 1982). It may be clear to the County now, after the trial, that alternative teaching

methods should be employed to increase information retention among the officers. But, the

County’s approach to training on suicide prevention cannot be said to amount to “purposeful non-

feasance” that would result in a substantial likelihood that suicide would occur. Id. at 873 (citations

omitted).

       The plaintiff next challenges the grant of summary judgment to defendant CCS, the

County’s private medical contractor. Ottawa County contracted with CCS to provide medical

services to inmates at the jail but, notably, the contract did not include mental health services. The

district court granted summary judgment to CCS—and importantly, to the two nurses on staff—

holding that because the nurses were entitled to summary judgment, CCS could not be held liable

given that Monell claims “require an underlying violation before municipal liability can attach.”

       The first argument against granting CCS summary judgment is that despite the increased

need for medical care in jails, the only medical director and physician CCS placed at the jail was

Dr. Joseph Natole, who visited the jail just once a week. Due to this inadequate staffing, the

plaintiff argues, “violations in corporate policies requiring physician oversight for various medical

procedures, was inevitable” and resulted in “the dangerous mismanagement of CCS’s opiate

withdrawal protocol.” She points out that CCS’s written intoxication and withdrawal policy

specifies that a physician must supervise the gradual detoxification of an inmate. In practice,



                                                 -14-
No. 18-2341, Meirs v. Ottawa County


however, inmates at the jail were not tapered off methadone but, rather, were deprived of the drug

abruptly. Although the plaintiff contends that this process is “inadequate and dangerous,” CCS’s

expert, Kathy Wild, testified that it is normal not to taper methadone use in a jail setting.

          These claims might well establish negligence, but they “do[] not show that [CCS]

‘consciously expos[ed]’ [Scott] to a risk of serious harm,” which is required to succeed on a claim

of deliberate indifference. Winkler v. Madison Cty., 893 F.3d 877, 893 (6th Cir. 2018) (citing

LeMarbe v. Wisneski, 266 F.3d 429, 439 (6th Cir. 2001)). Deposition testimony did reveal that if

the doctor and nurses had known all the relevant information—that an inmate withdrawing from

methadone complained of sharp abdominal pain and asked for an increase in pain medication and

for an anti-depressant—they would have referred that inmate for an immediate mental-health

evaluation. But in reality, no one person had all that information—a result of various actors and

policies, including Scott’s failure to have his kite with the medication request go to medical staff.

Even if a CCS employee had been aware of all this information and still did not act, it is not enough

that the entity “be aware of facts from which the inference could be drawn that a substantial risk

of serious harm exists, [it] must also draw the inference.” Farmer, 511 U.S. at 837. The record

simply does not show that any CCS employee drew such an inference.

          In the alternative, the plaintiff argues that CCS should be held liable, not for its general

policies, but for the unconstitutional level of care provided by Dr. Natole. She contends first that,

in contravention of jail and CCS policies, Natole prescribed Scott Gabapentin “at a lower dosage

than he had been taking, took him off methadone ‘cold turkey,’ and ignored or refused his request

for something to replace the methadone for his pain.” Second, the plaintiff contends that Natole’s

failure to supervise the “detoxification process at all” was in direct violation of CCS’s written

policy.



                                                  -15-
No. 18-2341, Meirs v. Ottawa County


       In response to the first argument, CCS correctly contends both that “there is no evidence

that CCS was aware Natole did not comply with CCS policies” and that the evidence is insufficient

to conclude that Natole’s acts “were a proximate cause of harm to the Plaintiff and that an

unconstitutional policy of CCS was the driving force behind them.” The parties do not dispute

that when Scott reported his use of methadone and Gabapentin, Lindemulder called his pharmacy

to confirm the information and was told that Scott had not filled a prescription from them since

2012. As a result, Natole prescribed Gabaptentin to control Scott’s pain but in a dose he thought

appropriate. Gabapentin generally is used for pain relief, and although Natole failed to provide

Scott with additional pain medication, the doctor did not ignore or refuse his requests for pain

medication. As a result, Natole’s conduct cannot be considered so deliberately indifferent as to be

unconstitutional and justify imposing liability on CCS. Second, because a cold-turkey approach

to detoxification in jails is a typical approach without known dangers, using that regimen cannot

constitute deliberate indifference—particularly without evidence of a pattern of prior incidents that

would have put the jail or CCS on notice of potentially catastrophic consequences.

       The plaintiff next insists that CCS should be held liable because it failed to put a suicide-

prevention policy in place prior to August 2013. Although under its contract, CCS did not provide

mental health services to the jail, it did have a suicide prevention policy in place that it withdrew

in January 2013. Because CCS withdrew its suicide-prevention policy “without ensuring an

adequate replacement to guide” the staff, the plaintiff contends that CCS was deliberately

indifferent to protecting inmates from the known risk of suicide. Depositions of the CCS staff

show, however, that they indeed had received information on suicide prevention in multiple

formats and were trained in suicide prevention regardless of whether they were obligated to

provide mental-health services directly.



                                                -16-
No. 18-2341, Meirs v. Ottawa County


       The district court determined—and the plaintiff does not contest—that the CCS nurses

could not be held liable for Scott’s suicide because they did not meet either the objective or the

subjective components of a deliberate-indifference claim. The district court found, based on the

record and expert Wild’s testimony, that the nurses acted “reasonably” by placing Scott in the

opioid-withdrawal protocol and that any possible failure to refer him for additional mental-health

screenings would amount to medical negligence only. Based on this assessment, even if the

medical staff was following an inadequate policy of suicide prevention, there is no evidence that

there was a direct causal link between it and Scott’s death. See Winkler, 893 F.3d at 901.

       In response to the plaintiff’s failure-to-train/supervise argument, CCS contends that to hold

them liable on that theory, a plaintiff must do more than point to something that CCS could have

done to prevent the suicide, citing City of Canton, 489 U.S. at 392:

       In virtually every instance where a person has had his or her constitutional rights
       violated by a [government] employee, a § 1983 plaintiff will be able to point to
       something the [governing body] “could have done” to prevent the unfortunate
       incident. Thus, permitting cases against [government entities] for their “failure to
       train” employees to go forward under § 1983 on a lesser standard of fault would
       result in de facto respondeat superior liability on municipalities . . . . It would also
       engage the federal courts in an endless exercise of second-guessing municipal
       employee-training programs. This is an exercise we believe the federal courts are
       ill suited to undertake.
Without evidence of a pattern to establish CCS’s failure to train, it cannot be found liable for

Scott’s suicide based on possibilities that, in hindsight, might have prevented his death. Indeed,

there is no such evidence in this record.

       In summary, we conclude that the district court did not err in absolving CCS of liability

under a Monell theory for Scott’s death. First, the record does not establish that the CSS staff

acted with deliberate indifference to Scott’s medical needs. They evaluated him upon intake,

followed up with his pharmacy and filled his prescription, placed him in detox despite few-to-no

symptoms of withdrawal, evaluated his stomach pain, scheduled follow-ups, and performed an

                                                -17-
No. 18-2341, Meirs v. Ottawa County


initial mental-health screening. Any error they committed does not rise to the level of deliberate

indifference. Second, there is no evidence of a custom or pattern of practice showing that CCS

had been deliberately indifferent to the needs of inmates. Last, there is no direct causal link

between any actions or inactions of CCS and Scott’s death, nor were any CCS policies the “moving

force” behind the injury at issue. See Doe, 103 F.3d at 511.

 C. The Batson Challenge

       We review a district court’s resolution of Batson challenges under a clearly erroneous

standard, granting “great deference” to a district court’s ruling on whether the use of a peremptory

challenge violates the equal protection clause. McCurdy v. Montgomery Cty., 240 F.3d 512, 521

(6th Cir. 2001), overruled on other grounds by Barnes v. Wright, 449 F.3d 709 (6th Cir. 2006)

(citation omitted).

       There were 43 potential jurors in the pool, four of whom were African American, but of

the 18 brought forward for the selection process, only two were African American—and the

defendants used peremptory strikes against them both. After the defendants used their last strike

against an African American, the plaintiff issued a Batson challenge, claiming that the defendants

had engaged in racial bias. “It is settled that the Constitution's guarantee of equal protection

ensures that a party may not exercise a peremptory challenge to remove an individual on account

of that person's race.” McCurdy, 240 F.3d at 521 (citing Batson v. Kentucky, 476 U.S. at 521).

The district court ultimately ruled, however, that the defendants’ race-neutral justification for using

the strikes was reasonable and that the plaintiff failed to meet her burden of showing racial

motivation.

       A full analysis of the jury selection pool demonstrates the propriety of the district court’s

decision. The first group of potential jurors called by the district court consisted of eight


                                                 -18-
No. 18-2341, Meirs v. Ottawa County


individuals. After questioning, the plaintiff used two peremptory strikes against Jurors 7 and 55.

The defendants also used two peremptory strikes, first against Juror 40, who had expressed great

discomfort about her ability to be impartial because the case was “hitting really close to home,”

given that her son, an addict, was in prison at the time. The other strike was against Juror 73, who

said her brother had been in jail on more than one occasion, that her sister died of an overdose, and

that her brother, sister, and father had all attempted suicide.

        The court replaced the four dismissed jurors with four more—one of whom the court

dismissed for cause and replaced immediately. From this group, the court also dismissed Juror 84

because of childcare issues, upon the urging of defense counsel. Juror 84, notably, also had a sister

who was an addict serving time in jail, and she herself had spent 45 days in jail. The defendants

used their third peremptory strike against Juror 11, an African American man who had spent 14

days in jail.

        The court next called three more potential jurors to the box. The court dismissed one for

cause, and the plaintiff used her second and third strikes against Jurors 68 and 107. The district

court then called two new jurors into the box with each party having one remaining peremptory

strike. Juror 21 had a brother with an addiction problem who had been in jail. Juror 62, an African

American man, had a mother who died from an opiate addiction, and he had been in jail, but not

convicted, on charges of possession of marijuana and domestic violence. Notably, Juror 62 was

also the only juror of the 18 questioned who answered with anything but an unequivocal “no” to

defendants’ question about negative experience with law enforcement.4 The defendants used their

last peremptory strike against him. It was at that point that the plaintiff’s counsel informed the

court that he wished to raise a Batson challenge to the jury’s composition.


4
 Juror 62 responded, “[N]ot that I can recall offhand,” which the defendants’ counsel interpreted as a possible yes,
and clarified, “[Y]ou may have, but you can’t recall it specifically?” Juror 62 responded, “Right.”

                                                       -19-
No. 18-2341, Meirs v. Ottawa County


       In evaluating a Batson challenge, courts apply a three-step, burden-shifting framework to

determine whether a peremptory strike was racially motivated. First, the challenging party must

make a prima facie showing that the peremptory strike was discriminatory. McCurdy, 240 F.3d at

521. Then the challenged party must offer a race-neutral explanation for the strike. Id. The

explanation “need not be particularly persuasive, or even plausible, so long as it is neutral.” United

States v. Harris, 192 F.3d 580, 586 (6th Cir. 1999). Ultimately, the burden shifts again to the

challenging party to “demonstrate that the purported explanation is merely a pretext for a racial

motivation.” McCurdy, 240 F.3d at 521 (citing Harris, 192 F. 3d at 586).

       The Batson challenge in this case was raised in response to the defendants’ strike of Juror

62, a man named Willis. The plaintiff successfully presented a prima facie case of discrimination

by showing that the defendants used two of their four strikes to remove the only two African

American veniremen that the court called for questioning. Defense counsel then explained that

they were looking for things that “might be risky from a defendant’s point of view,” such as

negative experience with law enforcement or time spent in jail, particularly when it pertained to

domestic violence charges. Counsel explained that Willis, “of all the jurors, is the only one that

responded favorably” to having negative experiences with law enforcement and, also, that Willis

had spent time in jail for a charge of domestic violence. The plaintiff then responded to the

defendants’ explanation, claiming it was pretextual for several reasons. First, she challenged

whether Willis had indeed claimed to have had a bad experience with law enforcement because

his answer to the defendants’ question was equivocal. Second, she pointed out that Willis had

spent “less than a day in jail” each time he was arrested. Last, the plaintiff contended that, if they

were sincere, the defendants also should have struck Juror 21, who was white and had a brother

who had been in jail. The defendants rebutted these claims, however, by pointing out that they



                                                -20-
No. 18-2341, Meirs v. Ottawa County


had only one strike remaining when they struck Willis and that in choosing between someone who

had been in jail on domestic violence charges and someone who had a brother in jail, the challenge

was better used on the former. Ultimately, the district court found that the defendants’ justification

was persuasive and overruled the Batson challenge.

       Courts may rely on several factors to determine whether a strike was racially motivated.

The ultimate question before a court is whether “all of the relevant facts and circumstances taken

together establish that the trial court committed clear error in concluding that the [defendants’]

strike of black prospective juror [Willis] was not ‘motivated in substantial part by discriminatory

intent.’” Flowers v. Mississippi, 139 S. Ct. 2228, 2235 (2019) (citing Foster v. Chatman, 136 S.Ct.

1737, 1754 (2016)).

       “Comparing prospective jurors who were struck and not struck can be an important step in

determining whether a Batson violation occurred.” Id. at 2248. “If a prosecutor's proffered reason

for striking a black panelist applies just as well to an otherwise-similar nonblack who is permitted

to serve, that is evidence tending to prove purposeful discrimination to be considered at Batson's

third step.” Miller-El v. Dretke, 545 U.S. 231, 241 (2005). On appeal, the plaintiff contends that

racial motive was apparent because the defendants failed to dismiss two similarly-situated white

jurors—Juror 21, who had a brother in jail, and Juror 68, whose cousin was incarcerated. As noted

above, however, when Juror 21 and Willis were called to the jury box for questioning, the

defendants had only one strike remaining and chose to exercise it against the potential juror who

himself had been in prison. Further, the plaintiff neglects to mention that she herself had moved

to strike Juror 68 before the defendants had the opportunity to. The plaintiff also points out that

the defendants failed to strike Juror 43, who also had personally served time in jail but again




                                                -21-
No. 18-2341, Meirs v. Ottawa County


neglects to mention that Juror 43 was selected after the Batson hearing, at a time when the

defendants had no strikes remaining. These arguments are thus without merit.

         “Dramatically disparate questioning of black and white prospective jurors in the jury

selection process” also may be probative of racial discrimination. Flowers, 139 S. Ct. at 2246. In

Flowers, for example, the state asked an average of 29 questions of each of the black jurors who

were struck but an average of only one question of each seated white juror. Id. at 2247. The record

showed that there was an insufficient basis to find that the disparate questioning was due to a

difference in the potential jurors’ characteristics, and the Court held that a Batson violation had in

fact occurred. Id. Here, the plaintiff points to several instances in which defense counsel asked

more follow-up questions of black jurors than he did of white jurors.5 She contends, without citing

to the record or her method of calculation, that “[o]n average, black juror candidates were asked

9.5 questions while white jurors that were seated were asked an average of six questions.”

However, a 9.5:6 ratio is vastly different from the ratios in cases in which the court found the

disparity was evidence of discrimination. See Flowers, 139 S. Ct. at 2246 (29:1 ratio); Miller-El

v. Cockrell, 537 U.S. 322, 331-33, 344-45 (2003).

         Often, explanations that are clearly post-hoc can serve as evidence that the reason given

for a strike is, in fact, a pre-text for discrimination. See Miller-El v. Dretke, 545 U.S. at 245-46.

Here, the plaintiff contends that the defendants showed that their explanations were pretextual

when they offered rationales that clearly were afterthoughts. Defense counsel never changed his

rationale, however. He merely expanded his response when given the opportunity to rebut the




5
  Juror 84, a white juror that the court ultimately dismissed upon defense counsel’s urging because of her childcare
issues, had served 45 days in jail. Defense counsel failed to ask why she was in jail but, at that point, she had also
said that her sister was an addict who was in custody and that she did not want to serve because of problems with
childcare. Also, the defendants still had two strikes left and petitioned the court to dismiss her for cause, which it did.

                                                          -22-
No. 18-2341, Meirs v. Ottawa County


plaintiff’s prima facie case.   None of the additional responses were “implausible,” further

distinguishing the case from Dretke.

       “When [an attorney] misstates the record in explaining a strike, that misstatement can be

another clue showing discriminatory intent.” Flowers, 139 S.Ct. at 2250. The plaintiff argues that

the defense counsel made two such misrepresentations in this case. First, she notes that defense

counsel misrepresented the number of days that Juror 11, the other black juror who was struck,

served in jail—stating it was 40 days when it was actually 14 days. This mistake was harmless,

however, as Juror 11 was not the strike the plaintiff challenged, and the number of days was

irrelevant to the point defense counsel was making.

       To be sure, the back and forth of a Batson hearing can be hurried, and prosecutors
       can make mistakes when providing explanations. That is entirely understandable,
       and mistaken explanations should not be confused with racial discrimination. But
       when considered with other evidence of discrimination, a series of factually
       inaccurate explanations for striking black prospective jurors can be telling.


Flowers, 139 S.Ct. at 2250. Because 14 days in jail was still more significant than any other seated

juror had spent in prison, the mistake was not a part of “a series of factually inaccurate

explanations,” but was more likely a hurried mistake. Id.

       Second, the plaintiff argues that defense counsel deliberately misrepresented whether

Willis, Juror 62, had any negative experience with law enforcement. Defense counsel described

Willis’s response as him “having had a negative encounter with law enforcement sometime in the

past.” Although there may be alternative interpretations for what Willis meant, it is hardly the

“series of factually inaccurate explanations for striking black prospective jurors” that demonstrate

clear error and imply discriminatory intent. Flowers, 139 S.Ct. at 2250. As noted above, of the

18 jurors questioned by the court, Willis was the only juror who did not give an unequivocal “no”

when asked about negative interactions with law enforcement officials.


                                               -23-
No. 18-2341, Meirs v. Ottawa County


       When we review a Batson hearing, we grant great deference to the district court’s

determination because “the best evidence [of discriminatory intent] often will be the demeanor of

the attorney who exercises the challenge.” Snyder v. Louisiana, 552 U.S. 472, 477 (2008) (citing

Hernandez v. New York, 500 U.S. 352, 365 (1991)). The district court in this case clearly assessed

the defense counsel’s justifications after considering the reason that counsel used the other

peremptory strikes, asking for more details about the case to ensure the rationale was relevant, and

responding to the plaintiff’s comparison of similarly situated jurors that defense counsel neglected

to strike. The district court’s analysis indicates that its overruling of the challenge was well

thought-out and looked to both the facts in the record and the credibility of defense counsel. We

conclude that the plaintiff has failed to show that the district court clearly erred in overruling the

challenge.

 D. Challenges to the Admissibility of Evidence

       Four evidentiary rulings made by the district court during trial are challenged on appeal.

We review a district court’s decision on the admissibility of evidence for an abuse of discretion.

United States v. Blanchard, 618 F.3d 562, 569 (6th Cir. 2010). “[A]n abuse of discretion occurs

when the district court relies on clearly erroneous findings of fact, improperly applies the law, or

employs an erroneous legal standard, or when we are firmly convinced that a mistake has been

made.” Burley v. Gagacki, 834 F.3d 606, 617 (6th Cir. 2016) (citations omitted). An evidentiary

error warrants reversal only if it is not harmless. Id. at 617.

       1. Inmate-Witness Statements

       The plaintiff first appeals the district court’s ruling denying the admission of a written

statement by Dalman, the inmate who told deputy Cashman that Scott planned to commit suicide.

Because the district court ruled that the statement constituted inadmissible hearsay evidence, we

                                                 -24-
No. 18-2341, Meirs v. Ottawa County


review that decision de novo. Parker v. Winwood, 938 F.3d 833, 836 (6th Cir. 2019) (citation

omitted).

       On the day before his suicide, Scott told several inmates, including Dalman, of his desire

to commit suicide, inquiring when the inmates would receive razors. Dalman became concerned,

and it is undisputed that he approached Cashman to relay this information. Cashman contends that

Dalman told her “that Mr. Meirs told him that he intended to cut himself when he next gained

access to a razor.” Dalman verified this in a follow-up interview with Detective Brace. When the

inmates provided written statements on the morning after the suicide, Dalman and another inmate

wrote that Scott discussed killing himself “the first chance he gets.” The success of the plaintiff’s

case essentially depended on this latter interpretation of the facts, as it increased the urgency with

which Cashman would have needed to act.

       As such, the plaintiff opposed the defendants’ motion in limine asking the court to exclude

“[a]ny comments or questions regarding statements, oral (recordings) or written by inmates . . .

because they are inadmissible under FRE 802 and/or FRE 401.” Ultimately the district court

granted the defendants’ motion to exclude the evidence as hearsay. On appeal, the plaintiff

contends that the statements should have been admitted because they “were not being offered to

establish the truth of their contents.” She argues, instead, that the statements “were being provided

to establish what information Cashman would have been provided with had she done as she was

supposed to do and taken the statements from the inmates.” But the plaintiff does not direct the

court to any precedent holding that out-of-court statements made after an event can be used to

justify an action taken before the event at issue. Counsel clearly offered the statement to

demonstrate that Dalman told Cashman that Scott was contemplating suicide the first chance he

got in an effort to prove the truth of the matter asserted. Hence, the statement was properly



                                                -25-
No. 18-2341, Meirs v. Ottawa County


disallowed by the district court as inadmissible hearsay.6 Moreover, our review of the record

reveals that counsel managed to get the information before the jury in any event.7

         2. Exclusion of Scott’s Kite

         Next, the plaintiff contests the district court’s ruling that allowed only a portion of Scott’s

jail kites to be admitted into evidence. She concedes that the kite is hearsay but argues that it

should be admitted under Federal Rule of Evidence 803(3), which allows for hearsay evidence to

be admitted if it is a statement of a then-existing state of mind. Because resolution of this issue

does not depend on whether the evidence is hearsay but, rather, whether the evidence was

admissible, it is reviewed for an abuse of discretion. See Parker, 938 F.3d at 836.

         The kite read, “Bald [correction officer] works 6 pm to 6 am. I called for medical and he

refused to assist. He is unwilling to assist, here to collect a check. Give him the boot!” The

district court ultimately allowed the kite into evidence but redacted it so that only “6 pm to 6am.

I called for medical” was available to the jury. The court reasoned that calling for medical was a

statement of mental, emotional, or physical condition, admissible as an exception under 803(3),


6
  Alternatively, the plaintiff argues only in her reply brief that the statement is admissible to establish consistency with
the declarant’s testimony and was offered to “rehabilitate the declarant’s credibility as a witness when attacked on
another ground,” relying on Fed. R. Evid. 801(d)(1)(B). Under United States v. Reliford, the written statements might
have been admissible “as prior consistent statements to rebut an express or implied charge of recent fabrication.” 58
F.3d. 247, 249 (6th. Cir. 1995). Here, the district court did not, in advance of Dalman’s testimony, find that the
statement might come in as a prior consistent statement through the defense’s cross-examination. However, the
plaintiff did not raise that issue after cross-examination.
7
  In any event, any error in denying admission of this written statement was harmless. Over several objections,
plaintiff’s counsel essentially was able to have the statement read to the jury. When Dalman was on the stand, despite
being asked the same question regarding what he told Cashman in several different ways, Dalman answered that he
told her “Scott was going around talking about committing suicide and asking about razors.” He testified several
times that counsel never mentioned a time frame, nor did he tell Cashman about any time frame. At that point, the
plaintiff’s counsel asked Dalman if he had “any memory of either Mr. Meirs saying to you or anyone else that he
wanted to commit suicide first chance he got?” Dalman responded, “Yes, I wrote that in my statement.” Counsel
continued to press Dalman on what he told Cashman and what he had written in his statement the next morning. When
Dalman indicated on one occasion that he did not remember his exact statement, the district court allowed Dalman to
use the written statement to refresh his memory. The jury witnessed Dalman turn to the statement and read it, confirm
that it was his handwriting, and then proceed to say he now remembered that what he told Cashman was that Scott
“was going to commit suicide basically at the first chance he got.” Although the court refused to admit the written
statement into evidence, it was clear to the jury what it was and what it said.

                                                           -26-
No. 18-2341, Meirs v. Ottawa County


and allowed the timestamp for temporal reference. The remainder of the kite, the district court

ruled, simply contained narrative statements of fact unrelated to anything Scott may have been

thinking about his emotions or medical conditions.

        Under Federal Rule of Evidence 803(3), hearsay may be admissible if it is:

        A statement of the declarant's then-existing state of mind (such as motive, intent,
        or plan) or emotional, sensory, or physical condition (such as mental feeling, pain,
        or bodily health), but not including a statement of memory or belief to prove the
        fact remembered or believed unless it relates to the validity or terms of the
        declarant's will.

“[T]he declarant must not have had an opportunity to reflect and possibly fabricate or misrepresent

his thoughts.” United States v. LeMaster, 54 F.3d 1224, 1231 (6th Cir. 1995). It is unclear, and

the plaintiff conceded as much, when Scott filled out the kite. It is possible—indeed, likely—that

he had the opportunity to reflect on his experience with the officer prior to filling out and delivering

the kite. Further, Rule 803(3) itself explicitly excludes “a statement of memory or belief to prove

the fact remembered or believed.” The district court determined that the remaining language in

the kite—that “he refused to assist” and “he was unwilling to assist”—was a “statement of fact,

unrelated to anything that Mr. Meirs may have been thinking about his emotional or medical

condition.” These statements align with what the rule excludes, i.e., “a statement of memory or

belief.” Fed. R. Evid. 803(3). The plaintiff argues that the rest of the kite, including “here to

collect a check. Give him the boot!” demonstrates Scott’s “highly agitated state” of mind at the

time. But as the rule states, even when a statement may be admitted because it shows the

declarant’s state of mind, any portion of it that includes statements of memories or “facts

remembered or believed” must be excluded. Fed. R. Evid. 803(3). The omitted statements are

just such expressions. As such, the district court did not err when it admitted only a portion of the

kite.



                                                 -27-
No. 18-2341, Meirs v. Ottawa County


       3. Captain Baar’s Testimony on Jail Policy

       Next, the plaintiff argues that the district court erroneously allowed the defense to introduce

testimony that the defendants followed jail policies while excluding the plaintiff’s evidence

regarding the deficiencies in those policies.      After the dismissal of all Monell claims, the

defendants filed a motion in limine asking the court to preclude evidence pertaining to the

deficiencies in “[t]he policies or procedures of the Ottawa County Sheriff, including but not limited

to training, booking, health care, mental health care, detection and prevention of jail suicides, cell

checks, kite processing, inmate discipline and/or post-suicide jail review.” The defendants

contended that the introduction of any such evidence would be tantamount to an “appeal to the

passions of the jury or confuse the jury as to relevant culpability.” The plaintiff agreed that

evidence regarding policy should be barred by the court, but premised the concurrence

       on the understanding that this limitation applies equally to Plaintiff and Defendants,
       and that Defendants will likewise be precluded from using the dismissed
       defendants’ conduct and/or the fact of their dismissal to point a finger at them or
       otherwise attempt to use an “empty chair” defense in an effort to deflect blame from
       Defendants Cashman, Dirette and/or Murin.

The district court ruled that both parties were precluded from introducing testimony regarding the

alleged deficiencies of the dismissed defendants but reserved its decision on allowing Captain Baar

to testify concerning the remaining defendants’ compliance with jail policy. The district court

explained that the admission of the testimony “depend[ed] on the way the proofs are presented at

trial” and that if it was admitted, the plaintiff then would be allowed to “explore any potential

deviations from jail policy and argue that the deviation evinces a conscious disregard to [Scott’s]

psychological needs and safety.”

       In his opening argument, the plaintiff’s counsel made several references to policies of the

jail and to the defendants’ failure to follow that policy. Specifically, counsel told the jury:


                                                 -28-
No. 18-2341, Meirs v. Ottawa County


               You’re going to learn some of the Ottawa County written policies
               themselves. One of them is … what the officers are required to do when an
               inmate displays a threat of harming himself … Again, they didn’t do any of
               these things when they were on notice that this man was potentially suicidal.

Such statements clearly opened the door for rebuttal by the defendants.

       When Baar testified, a significant portion of his testimony—on both direct and cross-

examination—concerned whether the defendants acted in accordance with established jail policies.

The defendants now argue that this testimony was necessary to demonstrate that they “did not

unreasonably disregard the risk that Scott Meirs might kill himself” and, as a result, that the

plaintiff was unable to satisfy the subjunctive component of the deliberate-indifference standard.

Counsel for the plaintiff never objected to such use of the policies. In her motion in limine, her

concern was that the defendants would point to the alleged deficiencies in the policies and

procedures to shift guilt away from the deputies. As it turned out, the defendants never implied

that the policies were deficient, nor did they question Baar about the sufficiency of the policies.

Further, the plaintiff did not object when the jail’s suicide-prevention policy was admitted into

evidence. The testimony regarding the defendants’ compliance with official policy was relevant,

and the plaintiff points to no precedent or rules that would warrant exclusion of the testimony.

       4. Evidence of Dalman’s Crime

       In a final issue, the plaintiff argues that the district court erred in admitting testimony

regarding the nature of witness Dalman’s crime. In advance of Dalman testifying at trial, the

plaintiff submitted a motion in limine to exclude evidence of the crime for which Dalman was

convicted. She did not contest that Rule 609(a)(1)(A) allowed the defendants to introduce the

substance of Dalman’s conviction, but she argued that defense counsel’s classification of it as

“rape” in closing arguments was prejudicial. The district court denied the motion, relying upon




                                               -29-
No. 18-2341, Meirs v. Ottawa County


the provisions of Federal Rule of Evidence 609(a)(1)(A).8 On appeal, the plaintiff concedes that

under Rule 609, “the jury was entitled to know that Dalman was convicted of a felony,” but

argues—without citing to support—that the precise nature of the crime should have been excluded

because it did not involve dishonesty or a false statement. The district court’s ruling on such a

matter is reviewed for an abuse of discretion.

         In applying the Rule 403 balancing test, the district court found that “Congress has decided

that all felonies are probative of truthfulness and thus relevant for purposes of impeachment,”

citing Donald v. Wilson, 847 F.2d 1191, 1197-98 (6th Cir. 1998), abrogated on other grounds by

Green v. Bock Laundry Mach. Co., 490 U.S. 504, 525-26 (1989) (stating that Congress debated

whether Rule 609 should be limited to “crimen falsi” but ultimately declined to add such a limit to

the final rule). As in Donald, the jury in this case already knew Dalman was a convicted person

“as the entire scenario unfolds in a jail.” Id. at 1198 (holding that a witness’s rape conviction was

admissible in a civil trial for impeachment purposes). Plaintiff’s counsel asked Dalman on direct

examination about his conviction, to which Dalman replied that he was serving 17-40 years for

criminal sexual conduct. Although he did not describe his crime as “rape,” the judge correctly

held that the nature of the crime was admissible. Describing it in different terms at closing

argument does not warrant a new trial. We conclude that the district court did not abuse its

discretion in allowing the nature of Dalman’s crime to be revealed to the jury.

                                                 CONCLUSION

         For the reasons set out above, we conclude that the plaintiff can point to no error in this

matter that justifies reversal or a new trial. We therefore AFFIRM district court’s judgment.



8
  Rule 609(a)(1)(A) states that evidence of a criminal conviction to be used for “attacking a witness’s character for
truthfulness” must be admitted in a civil case, subject to Rule 403, “for a crime that, in the convicting jurisdiction,
was punishable by death or by imprisonment for more than one year.”

                                                        -30-